JONES, JUDGE:
During the months of May and June, 1968, the claimant, Betsy Ross Bakeries, Inc., of Ashland, Kentucky, furnished bakery products to Colin Anderson Center at St. Marys, in Pleasants County, under a valid State contract. Invoices totalling $841.10 were duly and timely submitted to the respondent, but the same were mislaid by an unknown employee of the respondent so that transmittals for payments were not received by the State Auditor until after July 31, 1968. By this time, funds appropriated for the fiscal year 1967-1968 had expired by operation of law and payment could not be made. The respondent specifically alleges in its answer that funds were available in the Colin Anderson Center budget to pay the claimant and, but for the mislaid invoices, the claimant would have been paid.
This case was submitted on the notice of claim and answer thereto, and based upon such record, it is clear that this is a valid claim which in equity and good conscience should be paid. Accordingly, an award is hereby made to the claimant, Betsy Ross Bakeries, Inc., in the sum of $841.10.